Citation Nr: 0428329	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a mental disorder, 
variously diagnosed, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R.A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1955 to July 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a decision dated in March 2002, the Board denied the 
veteran's claim, and he appeal the decision to the U.S. Court 
of Appeals For Veterans Claims (Court).  In a decision dated 
in March 2004, the Court vacated the Board's decision and 
remanded the case for further review and readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The basis of the Court's decision is that the veteran has not 
been provided the requisite notice required by the VCAA.  
This is a defect that cannot be cured at the Board.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The Board notes that, in addition to the veteran's service-
connected disability, he also has serious nonservice-
connected disabilities.  The Board further notes that there 
is no record in the case folder of a medical examination 
having been conducted specifically for determining TDIU.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the RO will obtain on his 
behalf, and for the veteran to submit any 
evidence in his possession.

2.  After the above is complete, the RO 
should obtain the names and addresses of 
all medical care providers who treated 
the veteran for his anxiety disorder 
since issuance of the statement of the 
case (SOC).  After securing the necessary 
release, the RO should obtain these 
records.  In addition, he is instructed 
to provide the RO, upon request 
therefore, information concerning all 
work experience.  Thereafter, former 
employers should be contacted to 
ascertain the reasons for termination of 
employment.  Specifically, it should be 
determined whether he left due to 
advancing age, service-connected 
disorders, non-service-connected 
disorders, or other factors such as 
economic reasons.  In addition, the 
veteran should be requested to provide 
the level of formal education that he 
completed.  He should also be asked to 
list all health care providers from whom 
he has received treatment and attempts to 
obtain copies of all treatment records 
should be undertaken.  His assistance 
with release of information forms should 
be requested as needed.  To the extent 
there is an attempt to undertake this 
development that is unsuccessful, that 
too should be noted in the claims file.

3.  After the above is completed, the RO 
shall arrange for appropriate medical 
examination(s) of the veteran to 
determine the current severity of his 
mental disorder and to assess whether his 
service-connected disability renders him 
unemployable without resort to advancing 
age and non-service connected disorders.  
In determining the severity of the 
veteran's mental disorder symptomatology, 
all indicated tests should be undertaken 
and all clinical findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  A 
GAF score should be assigned and the 
score should be explained.  If it is 
significantly different than other scores 
on file, a full explanation of the reason 
therefore should be set forth.

As concerns the assessment of the 
veteran's employability, all indicated 
tests and studies should be performed.  
It should be determined whether all 
findings recorded are related to the 
service-connected pathology.  If symptoms 
of service-connected and non-service-
connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  The RO shall ask the 
examiner(s) to assess the veteran's 
ability to pursue substantially gainful 
employment in view of all service- 
connected pathology, without regard to 
age.  The RO shall ensure that the claim 
file is provided to the examiner(s) for 
use and reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.

In rendering this opinion only service 
connected disorders are for 
consideration.  The veteran's age is not 
for consideration.  If he is unemployable 
due to age or due to non-service 
connected disorders, that too should be 
specifically set forth.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



